DETAILED ACTION

This Office Action is in response to the communication filed on 07/13/2022. 
This Office Action is responsive to the Response After Final (AF) Action filed under 37 CFR 1.116, pursuant to the request for consideration under the After Final Consideration Pilot (AFCP) 2.0.
Status of the claims:
Claims 1-21 were pending.
Claims 2, 11 and 16 are cancelled.
Claims 1, 3-10, 12-15, 17-21 remain pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Receipt is acknowledged of Applicant’s Request for entry of the Amendment filed 07/13/2022. By this Request, claims 1, 10, 15 have been amended, and claims 2, 11 and 16 have been cancelled. Upon entry of the amendment, the pending claims 1, 3-10, 12-15, 17-21 will be fully examined for patentability.

Response to Claim Rejections under 35 USC § 103
The Applicants' Arguments/Remarks made in an Amendment filed with respect to the rejection of the pending claims under 35 U.S.C. 103 as being unpatentable over Zanotelli et al.  (US8665996) and Yu et al. (US2020/0366430) have been fully reconsidered by the Examiner. The Applicant contended: “The Examiner rejected independent Claims 1, 10 and 15 over the combination Zanotelli et al. and Yu et al.. To further define over the prior art and advance prosecution, independent Claim 1 has been amended as discussed during the telephonic interview to recite an input device, and the programmable processing circuit of the baseband application ASIC being configured to operate an application programming interface (API) to permit selection via the input device, of the given set of programming instructions. Instead, Zanotelli et al., for example, discloses controlling sub-circuits based upon task lists, which include a sequence of task instructions for execution by an associated sub- circuit. Nowhere does Zanotelli et al. disclose or suggest a programmable processing circuit of the baseband application ASIC being configured to operate an application programming interface (API) to permit selection, via an input device, of a given set of programming instructions. Yu et al. fails to supply the critical deficiencies of Zanotelli et al.” This Applicants' Arguments/Remarks is considered persuasive. Further, the amendment, specifically to independent claims 1, 10 and 15, incorporates subject matter of, now cancelled, dependent claims 2, 11 and 16. It is further noted that the amendment, specifically to independent claims 1, 10 and 15, is made for facilitating expeditious prosecution of the application (see REMARKS, Pages 8-9); and is  related to patentability issue, thus it narrows scope of the claims. Accordingly, withdrawal is made of all the pending claims rejection under 35 U.S.C. § 103 set forth in the previous Office Action. Furthermore, an updated search performed and/or additional considerations completed by the Examiner, in light of the claims amendment, concluded prior art fail to disclose the invention as a whole more specifically subject matter explicitly recited in currently amended independent claims 1, 10 and 15 which are also further limited by their dependent claims. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. 
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given by phone with DAVID S. CARUS, Registration No 59291 on July 29, 2022. 
Claims 1, 4, 6, 8-10, 13, 15, and 18 are amended as follows: (the language being added is underlined (“_”) and the language being deleted contains either a strikethrough (“-”) or is enclosed by double brackets (“[[    ]]”))

Regarding Claim 1
(Currently Amended) A radio frequency (RF) system comprising: an input device; an RF transceiver; and a baseband engine [[,]] application specific integrated circuit (ASIC) coupled to the RF transceiver and configured to perform a given baseband engine operation from among a plurality of different baseband engine operations comprising at least a radar operation and a communication operation, the baseband engine ASIC comprising a memory and a state machine coupled thereto and configured to store a respective set of programming instructions for each of the plurality of different baseband engine operations, each respective set of programming instructions comprising variables for sets of instantiations associated with the different baseband engine operations, and permit selection of the given set of programming instructions, and a programmable processing circuit coupled to said memory and said state machine and configured to perform a plurality of block coding computations responsive to the given set of programming instructions, and operate an application programming interface (API) to permit selection via said input device, of the given set of programming instructions.

Regarding Claim 4
(Currently Amended) The RF system of claim 1, wherein the plurality of block coding computations further comprises a plurality of n-bit cyclic redundancy check (CRC) computations.

Regarding Claim 6
(Currently Amended) The RF system of claim 1 further comprising a channelization circuit between said RF transceiver and said baseband engine ASIC.

Regarding Claim 8
(Currently Amended) The RF system of claim 1 further comprising an analog-to-digital converter (ADC) between said RF transceiver and said baseband engine ASIC.

Regarding Claim 9
(Currently Amended) The RF system of claim 1 further comprising a digital-to-analog converter (DAC) between said RF transceiver and said baseband engine ASIC.

Regarding Claim 10
(Currently Amended) A baseband engine [[,]] application specific integrated circuit (ASIC)  to couple to a radio frequency (RF) transceiver and configured to perform a given baseband engine operation from among a plurality of different baseband engine operations comprising at least a radar operation and a communication operation, the baseband engine ASIC comprising: a memory and a state machine coupled thereto and configured to store a respective set of programming instructions for each of the plurality of different baseband engine operations, each respective set of programming instructions comprising variables for sets of instantiations associated with the different baseband engine operations, and permit selection of the given set of programming instructions; and a programmable processing circuit coupled to said memory and said state machine and configured to perform a plurality of block coding computations responsive to the given set of programming instructions, and operate an application programming interface (API) to permit selection via an input device, of the given set of programming instructions.

Regarding Claim 15
(Currently Amended) A method of performing a given baseband engine operation from among a plurality of different baseband engine operations comprising at least a radar operation and a communication operation, the method comprising: operating a memory and state machine of a baseband engine [[,]] application specific integrated circuit (ASIC) to permit selection of the given set of programming instructions-5-First Named Inventor: UMA SHANKER JHASerial No. 16/861,588Filing Date: 04/29/2020from among respective sets of programming instructions stored in the memory for each of a plurality of different baseband engine operations, each respective set of programming instructions comprising variables for sets of instantiations associated with the different baseband engine operations; and operating a programmable processing circuit of the baseband engine ASIC to perform a plurality of block coding computations responsive to the given set of programming instructions; and operating an application programming interface (API) to permit, via an input device, selection of the given set of programming instructions.

Regarding Claim 18
(Currently Amended) The method of claim 15 wherein the plurality of block coding computations further comprises a plurality of n-bit cyclic redundancy check (CRC) computations.

Allowable Subject Matter
Pending claims 1, 3-10, 12-15, 17-21 contain allowable subject matter. 
The following is the examiner's statement of reasons for allowance: 
In view of the amendment to the claims, by the Applicants, made for facilitating expeditious prosecution of the application and related to patentability issue not just to clarify subject matter already present, the claimed subject matter in currently pending claims 1, 3-10, 12-15, 17-21 is patentably distinguishable from the prior art; therefore is allowable. An updated search performed and/or additional consideration completed by the Examiner, in light of the claims amendment, specifically to independent claims 1, 10 and 15, has concluded prior art alone or in combination fail to disclose the invention as a whole more specifically the underlined portion, as recited in the independent claims further limited by their dependent claims.  

Regarding Claim 1 
(Currently Amended) A radio frequency (RF) system comprising: an input device; an RF transceiver; and a baseband engine application specific integrated circuit (ASIC) coupled to the RF transceiver and configured to perform a given baseband engine operation from among a plurality of different baseband engine operations comprising at least a radar operation and a communication operation, the baseband engine ASIC comprising a memory and a state machine coupled thereto and configured to store a respective set of programming instructions for each of the plurality of different baseband engine operations, each respective set of programming instructions comprising variables for sets of instantiations associated with the different baseband engine operations, and permit selection of the given set of programming instructions, and a programmable processing circuit coupled to said memory and said state machine and configured to perform a plurality of block coding computations responsive to the given set of programming instructions, and operate an application programming interface (API) to permit selection via said input device, of the given set of programming instructions.

Regarding Claim 10
 (Currently Amended) A baseband engine application specific integrated circuit (ASIC) to couple to a radio frequency (RF) transceiver and configured to perform a given baseband engine operation from among a plurality of different baseband engine operations comprising at least a radar operation and a communication operation, the baseband engine ASIC comprising: a memory and a state machine coupled thereto and configured to store a respective set of programming instructions for each of the plurality of different baseband engine operations, each respective set of programming instructions comprising variables for sets of instantiations associated with the different baseband engine operations, and permit selection of the given set of programming instructions; and a programmable processing circuit coupled to said memory and said state machine and configured to perform a plurality of block coding computations responsive to the given set of programming instructions, and operate an application programming interface (API) to permit selection via an input device, of the given set of programming instructions.


Regarding Claim 15
 ((Currently Amended) A method of performing a given baseband engine operation from among a plurality of different baseband engine operations comprising at least a radar operation and a communication operation, the method comprising: operating a memory and state machine of a baseband engine application specific integrated circuit (ASIC) to permit selection of the given set of programming instructions-5-First Named Inventor: UMA SHANKER JHASerial No. 16/861,588Filing Date: 04/29/2020from among respective sets of programming instructions stored in the memory for each of a plurality of different baseband engine operations, each respective set of programming instructions comprising variables for sets of instantiations associated with the different baseband engine operations; and operating a programmable processing circuit of the baseband engine ASIC to perform a plurality of block coding computations responsive to the given set of programming instructions; and operating an application programming interface (API) to permit, via an input device, selection of the given set of programming instructions.

Regarding Claims 3-9, 12-14, 17-21
Claims 3-9, 12-14, and 17-21 are dependent claims having claims 1, 10 and 15 as base claims and therefore incorporate their respective features. Dependent claims 3-9, 12-14, 17-21, also, include other distinguishing recitations which stand on their own merits. Thus, these claims are patentably distinguishable from the prior art by reason of their dependency to their respective base claims and because of the combination of distinguishing features they recite. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and considered pertinent to applicant's disclosure are Zanotelli et al. (US8665996) and Yu et al. (US2020/0366430)
Zanotelli discloses a radio frequency (RF) system (e.g. Zanotelli, Figs. 1, 3-4),  a baseband engine application specific integrated circuit (e.g. Zanotelli, Figs. 1, 3-6) and a method (e.g. Zanotelli, Figs. 1, 3-4), comprising: an RF transceiver (e.g. Zanotelli, Figs. 1, 3-4: an RF transceiver 102); and a baseband engine application specific integrated circuit (ASIC) (e.g. Zanotelli, Figs. 1, 3-5: a baseband application integrated circuit 103) coupled to the RF transceiver (e.g. Zanotelli, Figs. 1, 3-4 illustrate the baseband application integrated circuit is coupled to the RF transceiver) and configured to perform a given baseband engine operation from among a plurality of different baseband engine operations comprising at least a […] communication operation (e.g. Zanotelli, Fig. 5 and Col. 4, line 8 - Col. 5, line 5: performs various application and/or communication operations from among a plurality of different baseband application operations comprising at least a signal communication operations) , the baseband engine ASIC comprising a memory and a state machine coupled thereto (e.g. Zanotelli, Fig. 5 and Col. 4, line 8 - Col. 5, line 5: memory 116-117, and a control circuit coupled thereto), and configured to store a respective set of programming instructions for each of the plurality of different baseband engine operations (e.g. Zanotelli, Fig. 5 and Col. 4, line 8 - Col. 5, line 5: stores set of task or programming instructions for different baseband engine operations), each respective set of programming instructions comprising variables for sets of instantiations associated with the different baseband engine operations (e.g. Zanotelli, Figs. 5 and Col. 4, line 8 - Col. 6, line 15: each set of programming instructions comprising information to be referenced and manipulated (i.e. variables) and each set of programming instruction associated with the different baseband application operations), and permit selection of the given set of programming instructions (e.g. Zanotelli, Figs. 5 and Col. 4, line 8 - Col. 6, line 15: controls the data flow process and controls (selects) set of task or programming instructions associated with the different baseband application operations), and a programmable processing circuit coupled to said memory and said state machine (e.g. Zanotelli, Fig. 5: Processing circuit 115 coupled to said memory and said control circuit) and configured to perform a plurality of block coding computations responsive to the given set of programming instructions (e.g. Zanotelli, Figs. 5-7 and Col. 4, line 8 - Col. 6, line 15: performs a plurality of block coding (e.g. block encoding/decoding, cyclic redundancy check (CRC) etc.) computations responsive to the given set of programming instructions associated with the different baseband application operations). 
Yu’s invention related to a radio frequency (RF) system that may include an RF transceiver and a baseband engine, wherein the signal processing for a radio network of the type that includes at least one base station and at least one remote station and is particularly directed to facilitate detection of received signals that resulted from propagation of signals transmitted by a remote station of the network. (see Abstract and Figs. 6,8, and para [0024], [0038]  of Yi). Regarding the subject matter of previously presented & rejected claims, Yu teaches baseband engine 206 that may include digital signal processing subsystem 208, which may perform physical layer (PHY; Layer 1) transmission and reception processing to prepare outgoing transmit data provided by controller 210 for transmission via RF transceiver 204 and prepare incoming received data provided by RF transceiver 204 for processing by controller 210. Digital signal processing subsystem 210 may accordingly perform one or more of error detection (e.g. CRC), forward error correction encoding/decoding, channel coding and interleaving, physical channel modulation/demodulation, physical channel mapping, radio measurement and search, frequency and time synchronization, antenna diversity processing, (see Paras [0038] [0041] of Yu). 
However, the prior art references fail to teach or fairly suggest all the limitations and the detailed connections recited in currently pending independent claims 1, 10, 15 further limited by their respective dependent claims, as noted above. Furthermore, the updated search conducted and/or additional consideration completed by the Examiner in light of the amendment to the claims has concluded that all of the rejections in the most recent Office action are overcome by said Amendment and prior art, alone or in combination, does not disclose the invention as a whole, more specifically, the underlined portions recited in the claims, as indicated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU TADESE/Primary Examiner, Art Unit 2632